897 F.2d 529
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E. Tyrone COLLINS, Plaintiff-Appellant,v.L. SANDERS;  Michigan Department of Corrections, Defendants-Appellees.
No. 89-1818.
United States Court of Appeals, Sixth Circuit.
March 9, 1990.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
E. Tyrone Collins, a Michigan state prisoner, requests the appointment of counsel on appeal of the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Collins alleged that defendant Sanders, a prison employee, was harassing him with misconduct reports and had him held in the control center for six hours without his pain medication, causing him to suffer a headache.  Defendants moved to dismiss the complaint for failure to state a claim, pursuant to Fed.R.Civ.P. 12(b)(6).  The district court adopted the magistrate's recommendation that the motion be granted.


3
Upon consideration, we deny Collins's request for counsel and affirm the dismissal of his case for the reasons stated by the magistrate and adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.